DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4-10, 14, 16-18, 21, 25-31 and 35-44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of the step of “advancing intake valve timing of said intake valve…from a normal intake valve timing to an advanced intake valve timing when said temperature rises above a first predetermined value…increasing concentration of exhaust gas in the combustion chamber by trapping the exhaust gas in the combustion chamber…holding intake valve timing of the intake valve at said advanced intake valve timing until said temperature is below a second predetermined value.” Claims 14 and 21 recite a similar function and step, respectively. Leone (US Patent Application Publication 2007/0062179) discloses advancing intake valve timing when a temperature rises above a predetermined value as shown in Figure 5, but does not disclose increasing the overlap using the intake valve to trap the exhaust gas in the combustion chamber. The prior art of record does not disclose, suggest or make obvious to one skilled in the art advancing an intake valve timing of an intake valve of an internal combustion engine when a temperature of a direct fuel injector rises above a predetermined threshold value in such a way that a valve overlap increases and the concentration of exhaust gas in the combustion chamber increases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747